Case 2:18-cv-09577-ODW-JPR Document 79 Filed 06/01/20 Page 1 of 5 Page ID #:1276




  1                                                                                                 O
  2
  3
  4
  5
  6
  7
  8
  9
                            United States District Court
 10
                            Central District of California
 11   METROPOLITAN LIFE INSURANCE                       Case № 2:18-cv-09577-ODW (JPRx)
 12   COMPANY,
 13                 Plaintiff-in-Interpleader,          ORDER GRANTING MOTION FOR
             v.                                         RECONSIDERATION [70]
 14
 15   KRISTINA TRUJILLO, ALEC
 16   TRUJILLO, TERA TRUJILLO, and
      MICHELE TRUJILLO,
 17
                    Defendants-in-Interpleader.
 18
 19                                      I.    INTRODUCTION
 20          Presently before the Court is Defendant-in-Interpleader Michele Trujillo’s
 21   Motion for Reconsideration of the Court’s Order denying her motion for summary
 22   judgment (“Motion”). (Mot. for Recons. (“Mot.”), ECF No. 70.) For the reasons that
 23   follow, the Motion is GRANTED.1
 24                                      II.     BACKGROUND
 25          Plaintiff-in Interpleader Metropolitan Life Insurance Company (“MetLife”)
 26   initiated this action in November 2018 against Defendants-in-Interpleader Kristina
 27
 28   1
       After carefully considering the papers filed in connection with the Motion, the Court deemed the
      matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:18-cv-09577-ODW-JPR Document 79 Filed 06/01/20 Page 2 of 5 Page ID #:1277




  1   Trujillo (surviving wife of Decedent), Michele Trujillo (surviving former wife of
  2   Decedent), Alec Trujillo (surviving son of Decedent), and Tera Trujillo (surviving
  3   daughter of Decedent).2 (Compl. ¶¶ 1–5, ECF No. 1.) MetLife issued a life insurance
  4   policy to Decedent’s employer, the County of Los Angeles, with an individual
  5   certificate to Decedent. (Compl. ¶ 8.) At the time of Decedent’s death on June 9, 2018,
  6   policy benefits in the amount of $980,000 became payable to the proper beneficiary.
  7   (Compl. ¶¶ 8, 10–11.) Decedent had designated Kristina as beneficiary for 60% of the
  8   policy benefits, Alec for 20%, and Tera for 20%. (Compl. ¶ 12.) However, Michele
  9   informed MetLife that she was entitled to $350,000 of the policy benefits, per Michele
 10   and Decedent’s February 29, 2012 divorce judgment. (Compl. ¶ 13.) MetLife has paid
 11   Kristina, Alec, and Tera their respective percentages of the uncontested policy benefits.
 12   (Compl. ¶ 21.) Given the competing claims to the remaining $350,000 policy benefits,
 13   MetLife initiated this interpleader action. (See Compl.)
 14          On January 7, 2020, Michele moved for summary judgment. (See Mot. Summ.
 15   J., ECF No. 59.) The Court denied Michele’s motion on procedural grounds, because
 16   Michele failed to authenticate or provide foundation for her summary judgment
 17   evidence. (Order Den. Mot. 4, ECF No. 67.) Michele now moves for reconsideration
 18   of the Court’s denial. (See Mot.) She asserts that her procedural failure was merely an
 19   oversight by her counsel that constitutes excusable neglect. (Mot. 3–5.) She contends
 20   she mistakenly believed that the majority of her evidence was already authenticated by
 21   other parties in this action or subject to the Court’s sua sponte judicial notice. (Mot. 3–
 22   5.) Michele now submits declarations attesting to the authenticity of the evidence at
 23   issue and directing the Court to its location in the existing record. (Decl. of Goldy
 24   Berger, ECF No. 70-1; Decl. of Michele Trujillo, ECF No. 70-2.) Michele asks the
 25   Court to set aside its denial and reconsider her summary judgment motion on the merits.
 26
 27
      2
 28     As Defendants-in-Interpleader share a common surname, the Court refers to their given names for
      clarity.



                                                     2
Case 2:18-cv-09577-ODW-JPR Document 79 Filed 06/01/20 Page 3 of 5 Page ID #:1278




  1   (Mot. 6.) Kristina opposes reconsideration. (See Opp’n to Mot., ECF No. 73.) Neither
  2   Tera nor Alec opposed summary judgment or this Motion.
  3                      III.   REQUESTS FOR JUDICIAL NOTICE
  4         Michele requests the Court take judicial notice of a dissolution judgment and a
  5   stipulated domestic relations order issued in her state court divorce proceedings with
  6   Decedent. (Michele’s Req. Judicial Notice (“RJN”), ECF No. 71.) The Court may take
  7   judicial notice of proceedings in other courts “if those proceedings have a direct relation
  8   to matters at issue.” United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007)
  9   (quoting United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971
 10   F.2d 244, 248 (9th Cir. 1992)); Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002)
 11   (taking judicial notice of California Court of Appeal opinion and briefs). However, the
 12   Court does not rely on the proffered court orders in resolving the present Motion;
 13   therefore, the Court DENIES Michele’s Request for Judicial Notice for the purposes of
 14   this Motion only. Kristina also requests judicial notice, specifically as to three Orders
 15   issued in this action. (See Kristina’s RJN, ECF No. 73-5.) As the Court need not take
 16   judicial notice to consider its own Orders in this matter, the Court also DENIES
 17   Kristina’s Request for Judicial Notice.
 18                                    IV.      DISCUSSION
 19         Michele moves for reconsideration under Federal Rule of Civil Procedure
 20   (“Rule”) 60(b), on the grounds that her counsel’s failure to properly authenticate her
 21   summary judgment evidence constitutes excusable neglect.            (Mot. 3.)   However,
 22   Rule 60(b) provides for relief from only a “final judgment, order, or proceeding.” See
 23   Prudential Real Estate Affiliates, Inc. v. PPR Realty, Inc., 204 F.3d 867, 880 (9th Cir.
 24   2000) (citing Fed. R. Civ. P. 60(b)). It does not apply to the denial of a motion for
 25   summary judgment, as such a denial is a not a final order. Ortiz v. Jordan, 562 U.S.
 26   180, 188 (2011) (quoting Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976));
 27   Dessar v. Bank of Am. Nat. Tr. & Sav. Ass’n, 353 F.2d 468, 470 (9th Cir. 1965)
 28




                                                   3
Case 2:18-cv-09577-ODW-JPR Document 79 Filed 06/01/20 Page 4 of 5 Page ID #:1279




  1   (discussing that denial of a summary judgment motion “merely postpones decision of
  2   any question; it decides none.”).
  3          Michele concedes the Court’s denial of her motion for summary judgment is
  4   non-final but invokes the Court’s inherent authority to modify interlocutory orders.
  5   (Reply in Supp. of Mot. 9, ECF No. 75.) “Courts have inherent power to modify their
  6   interlocutory orders before entering final judgment.” Balla v. Idaho State Bd. of Corr.,
  7   869 F.2d 461, 465 (9th Cir. 1989); see also City of Los Angeles, Harbor Div. v. Santa
  8   Monica Baykeeper, 254 F.3d 882, 889 (9th Cir. 2001) (“[A]s long as a district court has
  9   jurisdiction over the case, then it possesses the inherent procedural power to reconsider,
 10   rescind, or modify an interlocutory order for cause seen by it to be sufficient.”); Fed. R.
 11   Civ. P. 54(b). Thus, the Court may reconsider its ruling on Michele’s motion for
 12   summary judgment at any time before entry of final judgment. See United States v.
 13   Desert Gold Mining Co., 433 F.2d 713, 715 (9th Cir. 1970).3
 14          Under the circumstances presented here, the Court finds the interests of justice
 15   would be served by consideration of Michele’s motion for summary judgment on its
 16   merits. The Court’s denial was purely procedural; Michele now submits the requisite
 17   declarations and directs the Court to undisputed evidence, either in the record or subject
 18   to judicial notice. The Court does not find Michele acted in bad faith. Further, the
 19   Court finds no prejudice to Kristina from consideration of the motion for summary
 20   judgment on its merits as she will be fully-heard; Kristina opposed both the motion for
 21   summary judgment and the present Motion and vigorously objected to Michele’s
 22   evidence at each opportunity. (See Opp’n to Mot. Summ. J., ECF No. 63; Evid. Objs.,
 23   ECF No. 63-2; Opp’n; Evid. Objs., ECF No. 73-3.)
 24          In reconsidering Michele’s motion for summary judgment, the Court will
 25   consider all appropriate materials filed in connection with both the motion for summary
 26
 27   3
        Neither party cites Central District Local Rule 7-18, which imposes additional requirements for a
 28   party seeking reconsideration. See C.D. Cal. L.R. 7-18. Regardless, as discussed below, the Court
      finds reconsideration warranted under its inherent authority to reconsider interlocutory orders.



                                                      4
Case 2:18-cv-09577-ODW-JPR Document 79 Filed 06/01/20 Page 5 of 5 Page ID #:1280




  1   judgment at ECF No. 59 and the present Motion at ECF No. 70. No further filings are
  2   required at this time unless the Court instructs otherwise.
  3                                    V.    CONCLUSION
  4         For the reasons discussed above, and pursuant to the Court’s inherent authority
  5   and Rule 54(b), the Court GRANTS the Motion for Reconsideration. (ECF No. 70.)
  6   All dates and deadlines are hereby vacated. The Court will reset pretrial and trial
  7   dates, if necessary, following disposition of the motion for summary judgment.
  8
  9         IT IS SO ORDERED.
 10
 11         June 1, 2020
 12
 13                                ____________________________________
 14                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                  5
